DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of Belgium Application No. BE2019/5038, filed 01/23/2019, has been received and acknowledged. 

Election/Restrictions
Newly submitted claim 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons. The currently pending claims and newly submitted claim 19 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed, i.e., a furnace for the thermal treatment of a high-resistance steel strip, can be used to practice another and materially different process, such as preparing a steel sheet for a coating procedure. The examiner points to Miyata (U.S. 2016/0194744A1). Miyata teaches that a furnace intended for the heating of steel in an oxidizing atmosphere and subsequently the heating of steel in a reduction atmosphere. Miyata teaches that this allows for improved wettability of molten zinc upon the surface of a steel sheet (paragraph [0005]). Thus, preparing the steel sheet for a coating process as taught within Miyata of a materially different process than thermally treating a steel strip as taught within the instant method claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 11-12 under 35 U.S.C. § 103 over Rotole (U.S. 2016/0304980) in view of Kwak (U.S. 2016/0355903), and Borrel (U.S. 2011/0053107) have been fully considered but are not persuasive. 
Applicant argues that Rotole does not teach a high-resistance steel sheet. The examiner is not persuaded by this argument and points out that the claims do not define what high-resistance is intended to mean. As such, Rotole teaches the inclusion of manganese (paragraph [0014]) - this enables high-resistance to brittleness; Rotole teaches the inclusion of silicon (paragraph [0014]) - this enables high-resistance to acid corrosion in addition to increasing the electrical resistance; Rotole teaches the inclusion of chromium (paragraph [0014]) - this enables high-resistance to corrosion. As such, Rotole is considered to teach a high-resistance steel. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145(VI). 
Applicant argues that Rotole teaches to fully oxidize iron in a direct flame heating zone, thus teaching away from the method as recited within the instant published specification. The examiner is not persuaded by this argument and respectfully points out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145(VI).
Applicant argues that Kwak performs a structural homogenization rather than a temperature homogenization. The examiner is not persuaded by this argument and respectfully points out that although Kwak does refer to the structure of the strip as being homogenized, this is merely a result of a temperature homogenization step. Kwak teaches a temperature homogenizing step by stating that the first heating zone preferably is a “constant temperature maintaining zone” of which “may allow a structure…”. 
Applicant argues that Borrel teaches away by the teaching a direct flame heating section, rather than a temperature homogenization. The examiner is not persuaded by this argument and respectfully points out that some heating must occur for any material to experience temperature homogenization to occur as the absence of heating implies that cooling is occurring. Furthermore, applicants specification defines the temperature homogenization as occurring between 650°C and 750°C (e.g., paragraph [0052] of the instant published specification); and Borrel defines the temperature in this step as occurring between 650°C and 700°C (paragraph [0073] of Borrel). Thus, since Borrel teaches the same temperature range, and further teaches that neither oxidation, nor reduction is occurring within the chamber - the reference is considered to meet the limitations of the claim. 
Applicant argues that Rotole, Kwak, and Borrel do not teach the entire method as claimed. The examiner is not persuaded by this argument and respectfully points out that arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145(IV). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rotole (U.S. 2016/0304980, cited by applicant as KR-20160085830, previously cited) in view of Kwak (U.S. 2016/0355903, previously cited), and Borrel (U.S. 2011/0053107, previously cited). 

Regarding Claim 11, and Claim 17, Rotole teaches a furnace for the thermal treatment of a high-resistance steel sheet (abstract). Rotole teaches a direct heating furnace section comprising a zone for heating with a direct flame (paragraph [0009]). Rotole teaches a radiant heating furnace section comprising an oxidation chamber (paragraph [0010]). Rotole teaches the oxidation chamber as having an oxidizing atmosphere with an oxygen volume concentration of greater than 0.1% (paragraph [0010] thus meeting the limitations of Claim 17). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
 Continuing, Rotole teaches a reduction zone (paragraph [0020]). 
However, Rotole does not teaches a radiant heating furnace section further comprising a temperature homogenisation chamber positioned between said zone for heating with a direct flame and said oxidation chamber, said homogenisation chamber comprising at least one radiant heating tube. 
Kwak teaches an apparatus for continuous annealing of a steel strip (abstract). Kwak teaches a temperature homogenisation chamber positioned between a heating zone and a subsequent zone (Figure 1; paragraph [0026]). 
However, Kwak does not explicitly teach this temperature homogenization zone comprising at least one radiant heating tube.
Borrel teaches a method for operating a continuous annealing or galvanization line for a metal strip (abstract). Borrel teaches a furnace line comprising a zone for heating with a direct flame followed by a radiant heating furnace section (paragraphs [0020], and [0034]). Borrel teaches the radiant heating furnace section further comprising a radiant tube section wherein the atmosphere comprises nitrogen, thus being analogous to a homogenization zone since no oxidation or reduction is occurring (paragraph [0073]). Borrel teaches this configuration of an upstream direct flame furnace using in combination with a downstream radiant heating furnaces reduces the time needed for metal strip heat-up and eases the proper guiding of the metal strip (paragraph [0004]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rotole with the concepts of Kwak with the motivation of controlling oxide thickness, and the concepts of Borrel with the motivation of reducing the time needed to heat up the metal strip and enhance the guidance of the metal strip through the furnace. 
Regarding Claim 12, with respect to the feature of “wherein said homogenization chamber comprises at least two radiant heating tubes and in a more preferred manner, at least three radiant heating tubes” Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rotole (U.S. 2016/0304980, cited by applicant as KR-20160085830, previously cited) in view of Kwak (U.S. 2016/0355903, previously cited) and Borrel (U.S. 2011/0053107, previously cited) as applied to claim 12 above, and further in view of Borrel (U.S. 2010/0173072, previously cited).  

Regarding Claim 13, Rotole in view of Kwak and Borrel (‘107) are relied upon for the reasons given above in addressing claim 12, however none of these references teach a radiant heating tube configuration within a homogenisation chamber, and thus do not teach a high-resistance steel strip being capable of being positioned scrolling between at least two radiant heating tubes. 
Borrel (‘072) teaches a method and device for controlling oxidizing-reducing of a surface of a steel strip running continuously through a radiant tube furnace (abstract). Borrel (‘072) teaches a configuration using radiant tubes wherein a steel strip would be capable of being positioned between at least two radiant heating tubes (Figure 6, and Figure 8; paragraphs [0040], and [0042]). Borrel (‘072) teaches this feature, in part, allows for reaction enhancement between an oxidation medium and a steel strip (paragraph [0023]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rotole in view of Kwak and Borrel (‘107) with the concepts of Borrel (‘072) with the motivation of enhancing the reaction between an oxidation medium and a steel strip. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rotole (U.S. 2016/0304980, cited by applicant as KR-20160085830, previously cited) in view of Kwak (U.S. 2016/0355903, previously cited) and Borrel (U.S. 2011/0053107, previously cited) as applied to claim 11 above, and further in view of Bordignon (U.S. 2010/0062163, previously cited).  

Regarding Claim 14, and Claim 15, Rotole in view of Kwak and Borrel are relied upon for the reasons given above in addressing claim 11, however none of these references teach isolation of the various zones by confinement means. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “two confinement means making it possible for the scrolling of the strip through said oxidation chamber” in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The examiner points out that the corresponding structure described within the application within paragraph [0068] as “Preferably, the oxidation chamber is confined from the homogenisation chamber and the reduction zone by two confinement means making it possible for the scrolling of the strip through said oxidation chamber, for example, the two confinement means are two airlocks. The associated advantages described for the method of the invention are applied to the furnace, mutatis mutandis.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Bordignon teaches a method for continuously annealing and preparing a strip of high-strength steel for the purpose of hot-dip galvanization (abstract). Bordignon teaches isolating oxidation, non-oxidizing, and inter atmospheric chambers by confinement means, the means being a conventional airlock, thus meeting the limitations of Claim 15 (paragraphs [0019]-[0021]). The examiner notes that Bordignon teaches the use of a single airlock, however it would have been obvious to use multiple airlocks in the combination of Rotole in view of Kwak and Borrel wherein there’re more than two sections that would require confinement means. Bordignon teaches that the conventional air locks effectively separate the atmospheres of the individual sections from one another (paragraph [0021]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rotole in view of Kwak and Borrel with the concepts of Bordignon with the motivation of effectively separating various atmospheres between multiple furnaces. 

Claims 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rotole (U.S. 2016/0304980, cited by applicant as KR-20160085830, previously cited) in view of Kwak (U.S. 2016/0355903, previously cited) and Borrel (U.S. 2011/0053107, previously cited) as applied to claim 11 above, and further in view of Matsumoto (U.S. 2016/0017448). 

Regarding Claim 16, and Claim 18, Rotole in view of Kwak and Borrel are relied upon for the reasons given above in addressing claim 11, however none of these references explicitly teach a zone for heating with a direct flame, or a homogenization chamber having an atmosphere having an oxygen concentration less than 0.01% by volume. 
Matsumoto teaches a steel material having excellent pickling properties (abstract). Matsumoto heating in a chamber having an atmosphere oxygen concentration of less than 1 ppm by volume (paragraph [0050]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Matsumoto teaches this enables the control of oxide film formation (paragraph [0050]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rotole in view of Kwak and Borrel by incorporating the atmospheric concepts of Matsumoto with the motivation of carefully controlling oxide formation in chambers that are outside of the oxidizing chamber taught by Rotole. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735